112 N.J. Super. 482 (1970)
271 A.2d 727
GEORGE DUGAN, PLAINTIFF-APPELLANT,
v.
POLICE DEPARTMENT, CITY OF CAMDEN, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued December 14, 1970.
Decided December 24, 1970.
*483 Before Judges SULLIVAN, COLLESTER and LABRECQUE.
Mr. Allen S. Zeller argued the cause for appellant (Mr. Leonard H. Wallach, Director, of counsel and on the brief; Mr. David H. Dugan, III, Director Camden Regional Legal Services, Inc., attorney).
Mr. Isaiah Steinberg argued the cause for respondents.
PER CURIAM.
We conclude that the Municipal Police Department of the City of Camden may maintain records of juvenile arrests which include the particular charge on which the juvenile was arrested. These records are maintained within the Department, are not public records and are available only to other law enforcement and related agencies. Such records are part of the overall police facilities for crime investigation, analysis, evaluation and prevention, and are necessary to the proper and effective functioning of a police department.
The arguments that these records violate the legislative policy expressed in N.J.S.A. 2A:4-39 and deny plaintiff equal protection and due process of law under the Fourteenth Amendment, are without merit. Cf. Anderson v. Sills, 56 N.J. 210 (1970).
It is to be noted that plaintiff's juvenile court record of having been adjudicated a juvenile delinquent may be expunged by proper proceedings under N.J.S.A. 2A:4-39.1.
Affirmed.